Citation Nr: 1543010	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  10-26 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction (ED), to include on a secondary basis.

2. Entitlement to service connection for hypertension, to include as secondary to a service-connected disability or as secondary to herbicide exposure.

3. Entitlement to service connection for cataracts, to include on a secondary basis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969.

The Veteran testified before a Veterans Law Judge in May 2013.  A transcript of this hearing is of record.  In November 2013 and May 2014, the Board remanded for additional development.  Additional evidence was added to the electronic folder following the April 2015 supplemental statement of the case and he waived initial RO consideration.  Subsequently, the Veterans Law Judge who held the hearing retired.  The Veteran was notified in July 2015 that he was entitled to another hearing but he did not indicate that he desired one.  Therefore, the Board will proceed on the appeal. 


FINDINGS OF FACT

1.  Erectile dysfunction was not shown in service, is not causally or etiologically related to service, and was not caused by or permanently worsened in severity by a service-connected disability.

2.  Cataracts were aggravated by service-connected diabetes mellitus. 

3.  Hypertension was not shown in service, not continuous since service, not shown to a compensable degree within one year of service, and is not causally or etiologically related to service; hypertension was not caused by or permanently worsened in severity by a service-connected disability nor is it due to herbicide exposure.


CONCLUSIONS OF LAW

1. Erectile dysfunction was not incurred in or aggravated by service nor is it proximately due to, aggravated by, or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

2.  Resolving reasonable doubt in the Veteran's favor, service connection for cataracts is warranted.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2015).  

2.  Hypertension was not incurred in or aggravated by service nor may it be presumed to have been incurred in service, nor is it proximately due to, aggravated by, or the result of a service-connected disability, nor is it due to herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection may be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).  In this case, the Veteran has been diagnosed with hypertension, which is listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  

Service connection may also be established with certain chronic diseases, including hypertension, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Finally, service connection may also be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test based on nexus: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Also relevant to this case, service connection can be presumed if a veteran was exposed to an herbicide agent during active service.  In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, the veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii). 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

In this case, the Veteran is shown by evidence, to include that contained on his DD Form 214, to have served in the Republic of Vietnam during the period in which exposure to Agent Orange is presumed.  If a veteran was exposed to a herbicide agent during active service, presumptive service connection is warranted for certain diseases including ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction); atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  Significantly, hypertension is specifically excluded as a disease presumed to have resulted from exposure to herbicide agents.  See 75 Fed. Reg. 53,202, 53,204 (Aug. 31, 2010).

Further, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. 

The Board must determine the value of all pertinent lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  The evaluation of evidence generally involves three steps: competency, credibility and weighing the evidence as a whole.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2). 

Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372, 1377, n 4 (Fed. Cir. 2007).  However, laypersons have generally been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The Board must then determine if the evidence is credible; in determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza, 7 Vet. App. 498.  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all of the evidence in the claims folder.   Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  


Erectile Dysfunction

The Veteran asserts that ED is attributable to connected diabetes mellitus.  Service connection is in effect for type 2 diabetes mellitus at a 20 percent rating since September 2006.  By his own history, he first noticed problems with ED in approximately 2000.  He has been diagnosed with ED, therefore a current disorder is shown.  

Next, service treatment records do not show complaints of, treatment for, or a diagnosis of ED nor has the Veteran asserted in-service incurrence.  As the second element (in-service incurrence) is not shown, the claim for service connection on a direct basis is denied.  

During the development of the claim, the Veteran underwent multiple examinations where medical opinions on this threshold issues were undertaken.  In a November 2007 examination, he reported the onset of diabetes 5 years previously and ED 7 to 8 years previously.  The examiner opined that diabetes did not cause ED.  The rationale was that ED started prior to the diagnosis of diabetes.  The examiner attributed ED to hypertension in combination with hyperlipidemia and a long smoking history.  The examiner felt that there may have been some aggravation over the past 5 years from diabetes but that it would be minor and the other factors would have played a more significant role.  In an October 2014 addendum opinion another physician again found it less likely than not that ED was aggravated by diabetes based on the rationale that ED predated diabetes.  

A reasonable reading of these medical opinions together is that diabetes did not cause ED.  Both examiners explicated agreed on this point and provided a rationale for their opinions.  Therefore, the evidence does not support a claim on a secondary basis.  Moreover, the examiners did not determine that diabetes aggravated ED.  While the 2007 examiner acknowledged that there "may" have been some minor aggravation the statement is speculative and insufficient to establish a relationship.  See Obert v. Brown, 5 Vet. App. 30 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); see also Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (there was a plausible basis for the Board's decision that a disability was not incurred in service where even the medical evidence favorable to the claim did little more than suggest the possibility that the illness might have been caused by service).  Therefore, the evidence does not support a claim based on secondary service-connection or based on aggravation.

The Board has also considered the Veteran's lay statements that ED is related to or aggravated by service-connected diabetes.  While he is competent to report symptoms as they come to him through his senses, ED and its relationship to other medical disorders such as diabetes is not the type of determination that a lay person can provide competent evidence on regarding etiology or diagnosis.  Such competent evidence has been provided by the medical personnel who have examined him during the current appeal and by service records obtained and associated with the claims file.  Here, the Board attaches greater probative weight to the clinical findings than to his statements.  See Cartright, 2 Vet. App. 24, 25 (1991).  

In light of the above discussion, the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Cataracts

The Veteran asserts that service connection for cataracts is warranted as the result of his service-connected diabetes mellitus.  He also contends that cataracts are directly related to his active service.  He has been diagnosed with cataracts; therefore, a current disorder is shown.

Service treatment records are negative for complaints of, diagnoses, or treatment of cataracts during active duty service.  Therefore, cataracts were not noted in the service treatment records.  As the second element (in-service incurrence) is not demonstrated, the claim for service connection on a direct basis is denied.  

On the theory of secondary service-connection, the Veteran underwent a VA examination in November 2007.  At that time the examiner opined that it was less likely than not that the Veteran's cataracts were caused by diabetes.  This opinion was confirmed by a December 2013 examiner who also opined that the Veteran's cataracts were less likely as not caused by or the result of type II diabetes.  

The December 2013 examiner noted that his ability to provide an opinion was limited because he was not able to examine the cataracts directly.  Nonetheless, his the rationale for his opinion was based on the patient's age at the time of surgery, and he noted that age-related cataracts were common for the age at which the Veteran had cataract surgery.  The examiner also stated that diabetic cataracts could be distinguished by their occurrence at an earlier age than typical age-related cataract and that diabetic retinopathy was not present.  A fair reading of these opinions is that secondary service-connection is not warranted.

Nonetheless, in a December 2014 addendum opinion, the examiner stated that the Veteran's cataracts were at least as likely as not aggravated by the service-connected diabetes.  The rationale was based on the age of the Veteran when he had cataract surgery.  The examiner noted that the Veteran's age was younger than typical for age-related cataract and that diabetes mellitus was well recognized for increasing cataract development.  This opinion was also based, in part, on a May 2013 private opinion that cataracts might have progressed more quickly as a result of diabetes.

In sum, resolving reasonable doubt in the Veteran's favor, service connection for cataracts is warranted on the basis of aggravation and the appeal is granted.  

Hypertension

The Veteran's has attributed hypertension to his service-connected diabetes mellitus.  The record shows that service connection is in effect for type 2 diabetes mellitus and a 20 percent rating has been assigned from September 26, 2006.  Therefore, a current disorder is shown.

Summarizing the pertinent evidence with the above criteria in mind, the STRs, to include the reports from the October 1969 separation examination (at which time blood pressure was recorded to 124/76) do not reflect hypertension.  He specifically denied having hypertension on the medical history collected at separation from service. 

For reference purposes, VA defines hypertension as being present if the diastolic blood pressure is 90 mm Hg or more or the systolic pressure is 140 mm Hg or more, or if both are present.  See Veteran Benefits Administration (VBA) Training Letter 00-07 (July 17, 2000).  In isolated systolic hypertension, the systolic pressure is 140 mm Hg or more, but the diastolic pressure is less than 90 mm Hg.  Multiple blood pressure readings are required to confirm the diagnosis of hypertension with VA's rating schedule requiring 2 or more readings on at least 3 different days.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

The Veteran first filed a claim for service connection for hypertension in March 2007, contending that service connection for hypertension was warranted as secondary to his service-connected diabetes.  Service connection for diabetes was granted on the basis of his presumed exposure to an herbicide agent in February 2007.  A March 2007 VA examination report noted that hypertension was first diagnosed some time prior to the Veteran's diabetes.  The Veteran himself testified at the May 2013 Board hearing that he was first told that he had high blood pressure in 1971 or 1972. 

There is no evidence of symptoms, treatment, or diagnosis of cardiovascular disease or hypertension in the Veteran's service treatment records.  The separation examination report appears to show that his blood pressure was 124/76.  In any event, a diagnosis of hypertension was not noted.  Clinical evaluations of the Veteran's heart and vascular system were normal at that time.  Therefore, hypertension was not noted in the service treatment records.

As hypertension is first demonstrated over one year after service, service connection on the basis of a "chronic" disease listed under 38 C.F.R. § 3.309(a) is not warranted.  As noted above, the Veteran stated that his hypertension began in 1971 or 1972.  There is no medical evidence of a diagnosis of hypertension within the first post-service year.  Given the absence of any documented cardiovascular disease or hypertension within a year from service separation, entitlement to service connection for such disability may not be granted on a presumptive basis.  

Next, in the March 2007 VA examination report, the examiner opined that the Veteran's essential hypertension was less likely as not secondary to diabetes since it preceded that diagnosis by the Veteran's own history.  In December 2013 VA examination, the examiner noted treatment for hypertension dating back to 1994, which predated type II diabetes which was diagnosed in 2002.  He further stated that the Veteran had no diagnosis of diabetic nephropathy so it was less likely as not that the type II diabetes mellitus aggravated the hypertension.  

This opinion was confirmed in an October 2014 addendum opinion, where the examiner stated that it was less likely than not that the Veteran's type II diabetes mellitus aggravated the hypertension.  The rationale given was because there was diagnosis of diabetic nephropathy.  Therefore, after a review of the claims file, both the December 2013 VA examination report and October 2014 addendum document that the Veteran's hypertension was less likely as not caused or aggravated by diabetes mellitus.  

Here, there is no competent evidence which establishes that hypertension is medically related to the Veteran's service-connected diabetes mellitus.  The VA outpatient treatment reports are negative in this regard as well.  The weight of competent evidence does not attribute the claimed hypertension to service-connected diabetes mellitus, despite the Veteran's contentions.  

Regarding the Veteran's claim that his hypertension is related to his herbicide exposure, the December 2013 VA examiner opined that it was less likely than not that hypertension was due to Agent Orange.  He added that he knew of no direct medical connection between hypertension and Agent Orange. 

Although the Veteran contends that his claimed hypertension is related to his diabetes mellitus or herbicide exposure, as a layperson, he is not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition.  The Board acknowledges that the Veteran is competent to give evidence about what he experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, as to the specific issue in this case, the etiology of hypertension falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 at 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Thus, the Veteran's assertions as to etiology are afforded less probative weight.

Even after considering the Veteran's claim on direct and presumptive bases, service connection is not warranted.  Given the service treatment records which reflect normal findings, the absence of complaint or treatment until years after service, the absence of any credible evidence showing continuity of symptomatology since service, and the absence of competent evidence which relates hypertension to service or any service-connected disability, the Board finds that the evidence weighs against the Veteran's claim. 

In sum, the preponderance of the competent and credible evidence is against the claim for service connection for hypertension on a direct basis or as secondary to service-connected diabetes mellitus, and there is no doubt to be resolved. Accordingly, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

In regards to the claim for service connection for cataracts, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

In regards to the claims for ED and hypertension, the VCAA duty to notify was satisfied by a letter dated in August 2007 that fully addressed all notice elements and was sent prior to the initial RO decision in these matters.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Additional notice letters were provided in May 2008 and February 2009 and the issues were readjudicated in the April 2010 statement of the case (SOC) and the January 2014 and April 2015 supplemental statements of the case (SSOC).  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the duty to assist, available service treatment records have been obtained, as have VA and private records.  Further, the Veteran was afforded VA examinations and opinions in March 2007, December 2007, December 2013, and October 2014, the reports of which have been associated with the claims file.  The VA examinations were thorough and adequate and provide a sound basis upon which to base a decision with regard to the claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disorders.  He was also provided with a hearing that was compliant with the requirements of Bryant v. Shinseki, 23 Vet. App. 488 (2010).  There has also been substantial compliance with the Board's prior remand directives, and no further action in this regard is necessary. See Stegall v. West, 11 Vet. App. 268 (1998). 

In sum, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.



	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for erectile dysfunction is denied.

Service connection for cataracts is granted.

Service connection for hypertension is denied.



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


